
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



ALLEGIANT TRAVEL COMPANY

STOCK OPTION AGREEMENT


        THIS STOCK OPTION AGREEMENT (the "Agreement") is made and entered into
as of                        , 20      (the "Effective Date"), between ALLEGIANT
TRAVEL COMPANY, a Nevada corporation (the "Company") and XXXXXXX (the
"Optionee").

        THE PARTIES AGREE AS FOLLOWS:

        1.     Stock Option Plan.    The exercise of the Options granted under
this Agreement shall be subject to the terms, conditions and restrictions of
Allegiant Travel Company 2006 Long-Term Incentive Plan (the "Plan"). A copy of
the Plan is available to Optionee upon request and is incorporated in this
Agreement by this reference. Terms used in this Agreement that are defined in
the Plan shall have the same meaning as in the Plan, unless the text of this
Agreement clearly indicates otherwise.

        2.     Grant of Option.

        A.    The Company hereby grants to Optionee pursuant to the Plan an
option (the "Option") to purchase all or any part
of                         thousand (XX,XXX) shares (the "Option Shares") of the
Company's $.001 par value common stock (the "Common Stock") on the terms and
conditions set forth herein and in the Plan.

        B.    All Options granted under this Agreement shall be considered to be
non-qualified stock options under the Code.

        3.     Exercise Price.    The exercise price (the "Exercise Price") for
each share of Common Stock covered by this Option shall be $            per
share.

        4.     Adjustment of Options.    The Committee shall adjust the number
of Option Shares and the Exercise Price thereof in certain circumstances in
accordance with the provisions of Item 11 of the Plan.

        5.     Exercise of Options.

        A.    Exercise of Option.    Subject to the other terms of this
Agreement, Optionee's right to exercise the Option granted hereunder shall be
subject to the following Vesting Schedule wherein Optionee shall be entitled to
exercise his right to purchase the Option Shares at any point in time during
this Agreement only to the extent indicated below:


Vesting Schedule


Date
  Number of Option Shares
First Becoming Vested

First anniversary of Effective Date

  1/3 of Option Shares granted

Second anniversary of Effective Date

  1/3 of Option Shares granted

Third anniversary of Effective Date

  1/3 of Option Shares granted

        B.    Partial Exercise.    Subject to the terms of the Plan, this Option
(to the extent vested as provided in Paragraph 5A above) may be exercised for
all or any part of the Option Shares.

        C.    Method of Exercising Option.    Subject to Paragraph 5A above, any
Option granted hereunder or any portion thereof may be exercised by the Optionee
by delivering to the Company at its main office (attention of its Secretary)
written notice which shall set forth the Optionee's election to exercise a
portion or all of his Option, the number of shares with respect to which the
Option rights are being exercised and such other representations and agreements
as may be required by the Company to comply with applicable securities laws and
by paying in full the

--------------------------------------------------------------------------------






purchase price of the shares purchased in cash or its equivalent or, subject to
the approval of the Committee, pursuant to one of the alternative methods set
forth in Paragraph 10B of the Plan.

        D.    Nonassignability of Option.    The Option shall not be assignable
or transferable by the Optionee except by will or by the laws of descent and
distribution. Any distributee by will or by the laws of descent and distribution
shall be bound by the provisions of the Plan and this Agreement. During the life
of the Optionee, the Option shall be exercisable only by the Optionee. Any
attempt to assign, pledge, transfer, hypothecate or otherwise dispose of the
Option, and any levy of execution, attachment or similar process on the Option,
shall be null and void.

        E.    Termination of Employment other than as a Result of Death or
Disability.    If Optionee ceases to be an Employee other than as a result of
Optionee's death or disability (as defined in Paragraph F below), then the
Option shall be exercisable only to the extent exercisable (i.e., vested) on the
date of termination of employment and must be exercised on or before the date
that is ninety (90) days after the effective date of termination of employment.
To the extent any portion of the Option is not exercisable (i.e., not vested) on
the date of termination of employment, such nonvested portion of the Option
shall terminate on the date of termination of employment. To the extent any
portion of the Option is not exercised on or before the date that is ninety
(90) days after the date of termination of employment, such portion of the
Option shall terminate as of the end of such date. Nothing in the Plan shall be
construed as imposing any obligation on the Company to continue the employment
of Optionee or shall interfere or restrict in any way the rights of the Company
to discharge Optionee at any time for any reason whatsoever, with or without
cause.

        F.     Termination of Employment as a Result of Death or
Disability.    In the event of the death or disability of the Optionee while in
the employ of the Company, the personal representative of the Optionee (in the
event of Optionee's death) or the Optionee (in the event of Optionee's
disability) may, subject to the provisions hereof and before the earlier of the
Option's expiration date or the expiration of one (1) year after the date of
such death or disability, exercise the Option granted to the Optionee to the
same extent the Optionee might have exercised such Option on the date of
Optionee's death or disability (i.e., to the extent then vested), but not
further or otherwise. To the extent any portion of the Option is not exercisable
at the date of the death or disability of the Optionee (i.e., to the extent not
then vested), such nonvested portion of the Option shall terminate on the date
of death or disability. To the extent any portion of the Option is not exercised
within the time period provided, such portion of the Option shall terminate as
of the date of expiration of such time period. For purposes of this Paragraph F,
the Optionee shall be considered to be subject to a disability when the Optionee
is disabled within the meaning of Code Section 22(e)(3), and the date of any
such disability shall be deemed to be the day following the last day the
Optionee performed services for the Company.

        G.    Period to Exercise Option.    The Option granted hereunder may,
prior to its expiration or termination, be exercised from time to time, in whole
or in part, up to the total number of Option Shares with respect to which it
shall have then become exercisable. An Option granted hereunder may become
exercisable in installments as determined by the Committee; provided, however,
that if the Option is exercisable in more than one installment, and if the
employment of the Optionee is terminated, then the Option (or such portion
thereof as shall be exercisable in accordance with the terms of this Agreement)
shall be exercisable during the period set forth in Paragraph E or F (whichever
is applicable).

        H.    No Exercise after Five Years.    The Option shall in no event be
exercisable after five (5) years from the date hereof.

        I.     Issuance of Stock Certificates Upon Exercise.    Subject to the
provisions of Item 6 of this Agreement, upon receipt of the Exercise Price for
any Option Shares, the Company will issue to

2

--------------------------------------------------------------------------------






Optionee shares of Common Stock equal to the number of such Option Shares;
provided, however, that no stock certificate shall be issued to the Optionee
pursuant to the exercise of any Option granted herein, in whole or in part,
unless and until either: (i) the Option Shares have been registered in
accordance with the rules of the SEC, or (ii) Optionee signs an Investment
Letter in a form provided by the Company.

        6.     Restriction on Issuance of Shares; Optionee's Representations.

        A.    Securities Laws—Restrictions on Issuance of Shares.    No shares
of Common Stock shall be issued or sold upon the exercise of any portion of the
Option unless and until (i) the full amount of the Exercise Price has been paid
as provided in Item 5C hereof, and (ii) the then applicable requirements of the
Securities Act of 1933 and the applicable securities laws of any state, the
rules and regulations of the Securities and Exchange Commission and any other
regulations of any securities exchange on which the Common Stock may be listed,
shall have been fully complied with and satisfied.

        B.    Purchase for Investment; Other Representations of Optionee.    In
the event the offering of shares with respect to which the Option is being
exercised is not registered under the Securities Act of 1933, but an exemption
is available which requires an investment representation or other
representation, the Optionee shall, as a condition to exercise of this Option,
be required to execute such documents as may be necessary or advisable in the
opinion of counsel for the Company to comply with any federal securities laws or
any applicable state securities laws. Stock certificates evidencing such
unregistered shares acquired upon exercise of the Option shall bear a
restrictive legend in substantially the following form and such other
restrictive legends as are required or advisable under the provisions of any
applicable laws:

This stock certificate and the shares represented hereby have not been
registered under the Securities Act of 1933, as amended (the "Act") nor under
the securities laws of any state and shall not be transferred at any time in the
absence of (i) an effective registration statement under the Act and any other
applicable state law with respect to such shares at such time; or (ii) an
opinion of counsel satisfactory to the Company and its counsel to the effect
that such transfer at such time will not violate the Act or any applicable state
securities laws; or (iii) a "no action" letter from the Securities and Exchange
Commission and a comparable ruling from any applicable state agency with respect
to such state's securities laws.

        C.    Holding Period Before Sale of Option Shares.    If the Optionee is
an insider subject to the SEC's rules under Section 16(b) of the Securities and
Exchange Act of 1934, then the Optionee shall be restricted from selling any
Option Shares acquired by him through exercise of the Options or any portion
thereof during the six (6) month period following the date of grant of the
Option.

        7.     No Rights as a Shareholder.    The Optionee shall not have any
rights as a shareholder with respect to any Option Shares covered by the Option
granted hereunder until the issuance of a stock certificate for such shares. No
adjustment shall be made on the issuance of a stock certificate to the Optionee
as to any dividends or other rights for which the record date occurred prior to
the date of issuance of such certificate.

        8.     Binding Effect.    This Agreement shall be binding upon the
executors, administrators, heirs, legal representatives and successors of the
parties hereto.

        9.     No Employment Rights.    This Agreement shall not confer upon
Optionee any right with respect to the continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
such employment at any time.

3

--------------------------------------------------------------------------------



        10.   Governing Law.    This Stock Option Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.

        11.   Notices.    All notices and other communications under this
Agreement shall be in writing, and shall be deemed to have been duly given on
the date of delivery if delivered personally or three days after being mailed to
the party to whom notice is to be given, by certified mail, return receipt
requested, postage prepaid, and addressed as follows, until any such address is
changed by notice duly given:

To Optionee at:   The address indicated below Optionee's signature
To Company at:
 
Allegiant Travel Company
8360 S. Durango Drive
Las Vegas, Nevada 89113

        12.   Enforcement.    If any portion of this Agreement shall be
determined to be invalid or unenforceable, the remainder shall be valid and
enforceable to the extent possible.

        IN WITNESS WHEREOF, this Agreement has been duly executed on the date
first above written.

OPTIONEE:       ALLEGIANT TRAVEL COMPANY                    


--------------------------------------------------------------------------------

  (SEAL)   By:       

--------------------------------------------------------------------------------

        Its:    


--------------------------------------------------------------------------------

Address:               


--------------------------------------------------------------------------------

                           


--------------------------------------------------------------------------------

       

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



ALLEGIANT TRAVEL COMPANY STOCK OPTION AGREEMENT
Vesting Schedule
